Citation Nr: 0802601	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-32 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to 
recognition of the appellant as the surviving spouse of the 
veteran for the purpose of Department of Veterans Affairs 
(VA) death benefits.

2.  Whether the appellant may be recognized as the surviving 
spouse of the veteran for the purpose of VA death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1954 to May 
1958.  The veteran died in May 1998.  The appellant is 
advancing this appeal as the veteran's purported widow.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Chicago, Illinois Department of Veterans Affairs (VA) 
Regional Office (RO).  Subsequently, the appellant moved to 
Virginia, and original VA jurisdiction was transferred to the 
RO in Roanoke, Virginia.

For reasons explained below, the Board has concluded that new 
and material evidence has been submitted to reopen the 
appellant's previously-denied claim for entitlement to 
recognition as the veteran's surviving spouse for VA death 
benefit purposes .


FINDINGS OF FACT

1.  In an April 2002 rating decision, the Montgomery, Alabama 
RO denied the appellant's claim for death benefits, on the 
basis that she was not the surviving spouse of the veteran.  
No evidence had been submitted to show that she and the 
veteran had either legally remarried or had resumed living 
together in a common law marriage by the time of his death.  
The appellant failed to perfect a timely appeal of this 
rating decision.

2.  The additional evidence received since the April 2002 
rating decision raises a reasonable possibility of 
substantiating the appellant's claim on the merits.

3.  According to a copy of their marriage certificate, the 
veteran and the appellant were married in October 1959.

4.  According to a copy of their divorce decree, the veteran 
and the appellant were divorced in April 1962.

5.  According to a program from the veteran's funeral, the 
veteran died in May 1998.

6.  The evidence of record does not reflect that the 
appellant and the veteran, following their April 1962 
divorce, had either legally remarried or had resumed living 
together in a common law marriage by the time of the 
veteran's death in May 1998.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision is final.  New and 
material evidence has been submitted since that decision to 
reopen the appellant's current claim of entitlement to 
recognition as the veteran's surviving spouse for VA death 
benefit purposes.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156, 20.1103 (2007).

2.  The appellant is not entitled to recognition as the 
surviving spouse of the veteran for the purpose of receiving 
VA death benefits.  38 U.S.C.A. §§ 101(3), 103, 5107 (West 
2002); 38 C.F.R. §§ 3.50, 3.52, 3.53, 3.205 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).

In this case, the appellant was provided notice of the VCAA 
in February 2007, after the adjudication of her claim in the 
November 2004 rating decision at issue.  However, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error in this case.  There is 
no indication that the disposition of her claim would have 
been different had she received VCAA notice pursuant to §§ 
5103(a) and 3.159(b) prior to the November 2004 rating 
decision.  Accordingly, any such procedural error is not 
prejudicial to the appellant.  See 38 U.S.C.A. § 7261(b)(2).

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence that the appellant was expected to 
provide.  In this way, the VCAA letter clearly satisfied the 
first three "elements" of the notice requirement.  In 
addition, the letter stated: "If there is any other evidence 
or information that you think will support your claim, please 
let us know."  This statement satisfies the fourth "element" 
of the notice requirement, in that it informed the appellant 
that she could submit any and all evidence which was 
pertinent to her claim, and not merely that evidence 
requested by the RO.

With respect to a claim to reopen a previously denied claim 
of entitlement to compensation benefits, the VCAA requires 
that VA provide notice to the appellant that describes the 
basis of the previous denial, as well as the evidence 
necessary to substantiate the element or elements of the 
claim found to be unsubstantiated in the previous denial.  
The appellant must also be notified of what constitutes both 
"new" and "material" evidence to reopen the previously denied 
claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the September 2005 Statement of the Case (SOC), the 
appellant was notified of what constitutes both "new" and 
"material" evidence to reopen her previously denied claim.  
The November 2004 rating decision, a January 2005 notice 
letter from the VA, the September 2005 SOC, and the February 
2007 VCAA letter essentially notified the appellant that the 
basis upon which her claim had been previously denied was the 
fact that she was not the surviving spouse of the veteran, in 
that she was divorced from him prior to his death.  Both the 
September 2005 SOC and the February 2007 VCAA letter 
explained that, in order to reopen her claim, she needed to 
submit evidence to show that she and the veteran had either 
legally remarried or had resumed living together in a common 
law marriage by the time of his death.  Accordingly, the 
appellant received a sufficient explanation of what evidence 
had to be submitted to reopen her claim.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In addition, because the Board is 
reopening the claim, any perceived deficiency as to VCAA 
compliance regarding this part of the claim is rendered moot.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes copies of the marriage 
certificate and divorce decree of the appellant and the 
veteran, a program from the veteran's funeral, and statements 
from the appellant and her representative.  The appellant has 
not indicated that she has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The appellant and her 
representative have been accorded ample opportunity to 
present evidence and argument in support of her appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.








Whether new and material evidence has been submitted to 
reopen the claim of entitlement to death benefits as the 
surviving spouse of the veteran.

Pertinent Laws and Regulations

In general, rating decisions that are not timely appealed are 
final and binding on an appellant based on the evidence then 
of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), however, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to the claim.

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, evidence construed as a claim to reopen was 
received in September 2004, subsequent to that date.  
Therefore, the current version of the law, which is set forth 
in the following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

A VA adjudicator must follow a two-step process in evaluating 
a previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all of the evidence, both new and old, after ensuring that 
VA's statutory duty to assist the claimant in the development 
of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Factual background

In April 2002, the Montgomery RO denied the appellant's claim 
for death benefits, on the basis that she was not the 
surviving spouse of the veteran.  The appellant and the 
veteran were divorced in April 1962.  No evidence had been 
submitted to show that she and the veteran had either legally 
remarried or resumed living together in a common law marriage 
by the time of his death.

The appellant was informed of this decision by letter in 
April 2002.  She did not perfect a timely appeal; hence, that 
decision is final and binding on her based on the evidence 
then of record.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104; 20.1103 (2007).





The "old" evidence

Evidence of record at the time of the April 2002 rating 
decision consisted of copies of the marriage certificate and 
divorce decree of the appellant and the veteran, as well as a 
program from the veteran's funeral.

According to the copy of their marriage certificate, the 
veteran and the appellant were married in October 1959.  
According to the copy of their divorce decree, the veteran 
and the appellant were divorced in April 1962.  According to 
the program from the veteran's funeral, the veteran died in 
May 1998.

Analysis

The April 2002 rating decision that denied the appellant's 
claim for death benefits is final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2007).  As explained above, the 
appellant's claim may be reopened if she submits new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2007).  Therefore, the Board's inquiry will be 
directed to the question of whether any additionally 
submitted evidence (i.e., since April 2002) raises a 
reasonable possibility of substantiating this claim, namely 
whether the appellant and the veteran had either legally 
remarried or had resumed living together in a common law 
marriage by the time of his death, in order to classify the 
appellant as the surviving spouse of the veteran.

The additional evidence submitted in this case includes 
statements from the appellant's representative dated in June 
2007 and July 2007.  In the June 2007 statement, the 
appellant's representative states: "The widow contends that 
she and her late husband [the veteran] were still very much 
held out to be married in public and private per her 
statement on September 08, 2004.  The divorce decree states 
that the veteran willfully deserted and absented himself from 
the marriage partner [the appellant] August 22, 2001.  
Thereafter the appellant and veteran remained together until 
his death."  See Statement of Accredited Representative in 
Appealed Case (In lieu of VA Form 646) dated June 15, 2007.  
In the July 2007 statement, the appellant's representative 
states: "[The appellant] stipulates that she and the 
deceased veteran, despite legal divorce, had held themselves 
out to the public as a married couple both in private and 
publicly.  She submitted a statement in support of her claim 
dated September 8, 2004."  See Appellant's Brief dated July 
18, 2007.

These statements constitute new and material evidence because 
they suggest that the appellant and the veteran had resumed 
living together in a common law marriage by the time of the 
veteran's death.  Accordingly, this claim is reopened.  See 
38 C.F.R. § 3.156 (2007).

Keep in mind, though, that although this additional evidence 
is sufficient for the limited purpose of reopening this 
claim, it ultimately may not be sufficient to permit the 
granting of this claim.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The outcome of the appeal will be 
determined in the analysis below.

Entitlement to death benefits as the surviving spouse of the 
veteran.

Pertinent Laws and Regulations

With respect to the claim of entitlement to death benefits as 
the surviving spouse of the veteran, the following VA 
regulations apply.  VA death benefits may be paid to a 
surviving spouse who was married to the veteran: (1) one year 
or more prior to the veteran's death, or (2) for any period 
of time if a child was born of the marriage, or was born to 
them before the marriage.  38 U.S.C.A. §§1102, 1304, 1541 
(West 2002); 38 C.F.R. §3.54 (2007).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse in the case of temporary separations) and who 
has not remarried or (in cases not involving remarriage) has 
not since the death of the veteran lived with another person 
and held himself or herself out openly to the public to be 
the spouse of such other person.  38 U.S.C.A. §101(3) (West 
2002); 38 C.F.R. § 3.53 (2007).

A surviving spouse means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death.  38 C.F.R. §3.50(b) (2007).  For VA 
benefits purposes, a marriage means a marriage valid under 
the law of the place where the parties resided at the time of 
the marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. 
§103(c) (West 2002); 38 C.F.R. §3.1(j) (2007).  The appellant 
has the burden to establish her status as claimant.  Sandoval 
v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).

Where an attempted marriage is invalid by reason of legal 
impediment, VA laws allows for certain attempted marriages to 
be nevertheless "deemed valid" if certain legal requirements 
are met.  Basically, such an attempted marriage will be 
"deemed valid" if: (a) the attempted marriage occurred one 
year or more before the veteran died; and (b) the claimant 
entered into the marriage without knowledge of the 
impediment; and (c) the claimant cohabited with the veteran 
continuously from the date of the attempted marriage until 
his death; and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits.  38 U.S.C.A. §103(a) (West 2002); 38 C.F.R. 
§3.52 (2007).

Analysis

The appellant seeks entitlement to death benefits as the 
surviving spouse of the veteran, and she seeks to be 
recognized as his surviving spouse.

In her September 2004 statement, the appellant acknowledges 
that she submitted copies of her marriage certificate and her 
divorce decree to the VA.  She also states that the 
separation and divorce from the veteran were not her fault, 
and quotes language from their divorce decree about how the 
veteran "willfully deserted and absented himself" from her.  
She requests that VA consider 38 C.F.R. § 3.53, which refers 
to misconduct or procurement on the part of the veteran in 
cases of a temporary separation.  See 38 C.F.R. § 3.53 
(2007).  However, the appellant's September 2004 statement 
actually reaffirms that she and the veteran were legally 
divorced, rather than just temporarily separated, because she 
acknowledges the divorce decree and even quotes specific 
language from it.

In the June 2007 and July 2007 statements quoted above, the 
appellant's representative argues that the appellant has 
stipulated, specifically in her September 2004 statement, 
that she and the veteran held themselves out to be a married 
couple both in private and publicly.  The Board notes that 
the appellant's September 2004 statement contains no such 
stipulations.  Furthermore, the Board emphasizes that no 
evidence has been submitted in this appeal to validate these 
contentions of the appellant's representative.

After reviewing the entire record, the Board concludes that 
the appellant cannot be classified as the veteran's surviving 
spouse, because she and the veteran were legally divorced at 
the time of his death, and no evidence has been submitted to 
prove that she and the veteran had either legally remarried 
or had resumed living together in a common law marriage by 
the time of his death.  Therefore, the Board concludes that 
the appellant is not entitled to receive death benefits as if 
she were the surviving spouse of the veteran, because she is 
not such a claimant.  The benefit sought on appeal is 
accordingly denied, as there is no reasonable doubt 
concerning this claim to resolve in the appellant's favor.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to recognition of the appellant as the veteran's 
surviving spouse for VA death benefit purposes is reopened; 
and to extent only, the appeal is granted.

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for purposes of receiving VA death benefits 
is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


